Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
 
Drawings
The drawings filed June 14th, 2022 are objected to for adding New Matter.  
Specifically, the new matter of the lock bracket being large enough to accommodate four fingers of a gloved adult human hand. 
This is new matter and should be removed accordingly.
The newly submitted Figures 3A and 3B are also objected to as there appears to be a large discrepancy in the size of locking pin 21 in the new figures in comparison to locking pin 21 in original Figure 3. In original filed Figure 3 locking pin 21 extends from lock bracket 20, through a total of five hinge plates and spacers (50, 50, 60, 60, 65) and protrudes out the other side of the adjustable hinge. Whereas in new Figures 3A and 3B locking pin 21 isn’t even long enough to protrude through all the plates and spacers. 
*See also corresponding 35 USC 112 and New Matter issues below as well as Response to Arguments
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Specification
The amendment filed June 14th, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The added material which is not supported by the original disclosure is as follows: the new matter of the lock bracket being large enough to accommodate four fingers of a gloved adult human hand.
Examiner once again notes the disclosure makes no mention of how many gloved fingers are accommodated in the depths of the lock bracket. While the original disclosure mentions use of a gloved hand it never discloses (in original claims, spec or drawings) accommodating specifically four gloved fingers. As noted in previous Office actions, this is new matter and should be removed. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-13, 15-18 and 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Each of independent claims 1 and 16 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The added material which is not supported by the original disclosure is as follows: 
the lock bracket being large enough to accommodate specifically four fingers of a gloved adult human hand. 
Examiner once again notes the original disclosure makes no mention of how many gloved fingers are accommodated in the depths of the lock bracket. While the original disclosure mentions use of a gloved hand it never discloses (in original claims, spec or drawings) accommodating specifically four gloved fingers. As noted in previous Office actions, this is new matter and should be removed. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-13, 15-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "large enough to accommodate four fingers of a gloved adult human hand” in independent claims 1 and 16 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that adult hands and fingers come in a wide range of sizes, as do thickness and styles of gloves for such hands. The number of variables in the term “large enough to accommodate four fingers of a gloved adult human hand” render the claim indefinite. Applicant may consider removing the indefinite relative term and replacing with language such as “wherein the lock bracket length and depth are configured for a user to pull with their hand”, or similar language thereto.
Dependent claims not directly named are rejected for being dependent upon a rejected claim.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-13, 15-18 and 21 are rejected under 35 U.S.C. 103 as obvious over Boothe (US 4566150) in view of Weiss (US 20040129497), as best understood in light of the above rejections. 
Regarding claims 1 and 16, Boothe teaches: a multi-position ladder (as discussed in Abstract), comprising: 
a hinge (Fig. 1) comprising: 
two outer hinge plates (12b and 12c), each outer hinge plate having an outer hinge plate mating surface (the surfaces that mate with 38), 
two inner hinge plates (14a, 14d), each said inner hinge plate having an inner hinge plate mating surface (such as the surface that mates with 14b and 14c), the inner hinge plate mating surface having an inner hinge plate mating surface diameter (as seen along the line al 32 or 34 for example); 
a center lock pin (80); 
a lock sleeve (50);
a lock button (88) having a locked position (figure 4B) and an unlocked position (figure 4A); 
a lock bracket (52) having a locked position (see fig. 4A) and an unlocked position (see fig. 4B), said lock bracket having a radius (figures 1, 3, 4A-5) and locking pin (70 or 72); 
two outer hinge outside spacers (12a and 12d), each outer hinge outside spacer disposed opposite each of said two outer hinge plate mating surfaces (fig 1);
an inner hinge center spacer (14b or 14c); 
two inner hinge outside spacers (40, 40); 
an outer hinge center spacer (38); 
a lock spring (82) between the lock button (88) and one of the outer hinge plates (12b) biasing the lock bracket in the locked position (as best seen in Figures 4A, 4B and 5 the spring 82 is positioned in a space between the lock button 88 and outer hinge plate 12b); and 
a lock bracket length and depth when the lock bracket is in the locked position, wherein the lock bracket length and depth are large enough to accommodate four fingers of a gloved adult human hand (figure 1) (examiner notes that while four fingers are not specifically disclosed some hands are smaller than others and some gloves are thinner than others allowing for a great deal of variation as discussed above);
wherein said outer hinge outside spacers (12a, 12d), said outer hinge plates (12b, 12c), and said outer hinge center spacer (38) form an outer hinge extension having a width (figure 1); 
wherein said inner hinge outside spacers (40, 40) and said inner hinge plates (14a, 14d) form an inner hinge extension having a width (fig. 1), the inner hinge extension width defined by a perpendicular distance between parallel opposite edges of the inner hinge plates (note spacer and palte alignment in figures 1, 2, 4A-5); 
a multi position ladder rail (42) matably attached to the inner hinge extension (figure 1); 
and a multi position ladder rail (42) matably attached to the outer rail extension (figure 1). 
Regarding the range limitation of 170-200% would have been an obvious matter of design choice to a person of ordinary skill in the art to provide different length/width/diameter ratios and/or ranges thereof [such as between 170-200% as required by the claim] since discovering an optimum size, ratio, and/or range would have been a mere design consideration or routine optimization or the like. 
Such a modification would have involved only routine skill in the art to accommodate different sizes, ratios, and/or range requirements depending on the desired shape or design of the hinge and its intended purpose with a ladder. For example, it is well known in the art modify or adjust proportions, sizes or ranges in order to provide a more compact device, sturdy device, and provide full function such as range of movement as some non- limiting examples. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Note also that the courts have held that "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." See Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997). Further note that the courts have held that “[A} prior art reference that discloses a range encompassing a somewhal narrower claimed range is sufficient fo establish a prima facie case of obvigusness.” In re Peterson, 315 F.3d 1325, 1586, 65 USPGed 1379, 1382-53 (Fed. Cir. 2003).
Furthermore, it is noted that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). For example, changing the size of the width and/or diameter claimed is merely a change in one or more sizes. It should also be noted that changes in a size or a shape without special functional significance are not patentable. Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
Absent some showing of criticality, the claimed shapes, or sizes, or ratios, or ranges are nothing more than several of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing different options for connecting to a hinged ladder. In re Dailey 149 USPQ 47 (CCPA 1976).
While Boothe does disclose adjustable hinge to be matabley attached to a ladder, Boothe only shows one set of hinged rails and does not specifically disclose the multi-position ladder to have two adjustable hinges. 
However, Weiss teaches two adjustable hinges (140, 140), one on each set of pivotably connected rails (figures 1, 3A, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the multi-position ladder of Boothe with two adjustable hinges, as taught by Weiss, for the predictable an expected result of providing Boothe with additional stability and security by offering lockable hinges on each set of pivotably connected rails. 

Regarding claims 3 and 4, this limitation is met when looking at Boothe fig. 1 with a strong emphasis on the phrase “at least” in the phrase “at least 110%” [for claim 3] and “at least 75%” [for claim 4].
Also note that a change in size is generally recognized as being within the level of ordinary skill in the art. /n re Rose, 105 USPQ 237 (CCPA 1955).
Further, changes in size or shape without special functional significance are not patentable. Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
See Also MPEP 2144.04 IV. A. Changes in Size Proportion. 

Regarding claim 15, Boothe discloses wherein said locking comprises two locking pins (70, 72) as seen in fig.’s 1 and 3-5 for example.

Regarding claims 5-8, 10-13, 17, 18, 21, and 22, Weiss explains that ladder parts can be manufactured from aluminum, steel, a composite material, fiberglass or a synthetic polymer [‘high strength plastic’] (see paragraph [0054)). It may not explicitly state the rails and extension are made of one of these or polyoxymethylene, however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made any structure from one of these materials as it is old and well known in the art to use these materials for any part of a ladder.
Alternatively, or additionally, it has been held to be obvious over the prior art to use known materials based on its suitability for its intended purpose - see Sinclair & Carroll Co. y. interchemical Comp., 825 U.S. 327, 65 USPG 297 (1945) ; or Jn re Leshin, 277 F.2d 197, 125 USPO 418 (GCPA 1980) : or Ayco, inc. v. Ag-Bag Corp.. 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988},

Response to Arguments
Applicant's arguments filed June 14, 2022 and entered with the RCE of July 7, 20202 have been fully considered but they are not persuasive. 
With respect the new figures above submitted, specifically Figure 3B, filed to overcome the New Matter issue, examiner notes that this does not correct the new matter issue, it only adds to it. As previously explained there is no support in the original disclosure (claims, drawings, specifications) for specifically “four fingers of a gloved adult human hand”. This new matter that has been added to both the claims in the drawings should be removed/deleted as there is no support for it. Adding claim language and drawings regarding this matter is only adding to the new matter, rather than correcting it by removing it.
Applicant’s remarks that neither of the applied prior art references teach a lock bracket in a locked position having a length and depth are large enough to accommodate fingers of a gloved human hand. The term "large enough to accommodate four fingers of a gloved adult human hand” in independent claims 1 and 16 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that adult hands and fingers come in a wide range of sizes, as do thickness and styles of gloves for such hands, and so it is reasonable to understand that the lock bracket of at least Boothe it is large enough to accommodate fingers of a gloved adult human hand. The number of variables in the term “large enough to accommodate four fingers of a gloved adult human hand” render the claim indefinite. Applicant may consider removing the indefinite relative term and replacing with language such as “wherein the lock bracket length and depth are configured for a user to pull with their hand”, or similar language thereto.
For at least these reasons applicant’s remarks are not found persuasive in the claims remain rejected as advanced above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634